PER CURIAM.
Edward Dean Moore appeals from his conviction of aggravated assault assigning as error the refusal of the trial court to instruct the jury on penalties.
The record discloses a bare request that the penalties instruction be given. There was no objection to the trial court’s refusal to give the instruction and no statement of the grounds of objection.
Appellant having failed to preserve the error, we affirm. See Austin v. State, 406 So.2d 1128, (Fla.4th DCA 1981).
AFFIRMED.
LETTS, C. J., and MOORE and HERSEY, JJ., concur.